Citation Nr: 1713657	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  07-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 22, 2015.

2.  Entitlement to a TDIU from May 22, 2015.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1982 to July 1982 and from July 1983 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for residuals of cold injury to the lips and face (claimed as lips, face and ears) and assigned an initial rating of 10 percent, effective November 20, 1998.  The Veteran disagreed with the initial rating assigned for this service-connected disability.

In March 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In September 2014, the Board granted a separate 10 percent initial rating for residuals of cold injury to the ears, a separate rating for residuals of cold injury to the nose, rated 10 percent prior to August 8, 2009 and 20 percent from August 18, 2009; and a separate rating for residuals of cold injury to the lips, rated 10 percent prior to August 18, 2009, 20 percent rating from August 18, 2009 through January 17, 2012, and a 30 percent rating from January 18, 2012.  The Board also remanded a TDIU issue as part of the initial rating claim.  To that effect, the Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice, 22 Vet. App. at 55.  Therefore, the rating period for consideration on appeal as to the issue of entitlement to aTDIU is from November 20, 1998, pursuant to the holding in Rice.  

A rating decision dated in May 2015 denied entitlement to a TDIU.

In February 2016, the Board denied entitlement to a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted an August 2016 Joint Motion for Remand, vacated the February 2016 Board decision, and remanded the issue to the Board for readjudication.

The issue of entitlement to a TDIU prior to March 22, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 

FINDINGS OF FACT

1.  The Veteran's combined rating for his service-connected disabilities was 80 percent on May 22, 2015, with at least one of the service connected disabilities being rated at 40 percent disabling.  

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background from May 22, 2015.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met from May 22, 2015.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 (2016).  In this decision, the Board grants a TDIU from May 22, 2015.  This represents a complete grant of the benefit sought on appeal from May 22, 2015.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  38 C.F.R. § 4.16 (a).

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Analysis

From May 22, 2015, service connection has been in effect for post-operative tenosynovectomy of the right ring finger, evaluated as 10 percent disabling; cold injury of the lips, evaluated as 30 percent disabling; cold injury of the nose, evaluated as 20 percent disabling; cold injury of the ears, evaluated as 10 percent disabling; and chronic right ear otorrhea with tinnitus and vertigo, evaluated as 60 percent disabling.  The combined rating for compensation is 80 percent from May 22, 2015.

As such, the schedular criteria for a TDIU are met from May 22, 2015.  38 C.F.R. § 4.16 (a).  

The Veteran indicated on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2015, that he has an eleventh grade education with one year of college.  He indicated occupational experience as a cook, produce clerk and production laborer.

In a March 2002 SSA Work History Report, the Veteran indicated occupational experience in manufacturing as a machine operator.  In an August 2007 SSA Work History Report, the Veteran indicated that he worked as a printer, a cook, a produce clerk at a grocery store, and as a warehouse clerk.  


The Veteran was afforded a VA audiological examination in April 2015.  At the examination, the Veteran reported that he has difficulty understanding speech in areas of background noise and that his tinnitus can be annoying in quiet areas.  The April 2015 examiner found that the Veteran had mixed hearing loss in his right ear and sensorineural hearing loss in the left ear.  The VA examiner noted that the Veteran's hearing loss and tinnitus impact ordinary conditions of daily life, including his ability to work.  The examiner also opined that the Veteran's mild hearing loss in the left ear and moderately severe hearing loss in the right ear along with his excellent bilateral speech recognition would allow him to communicate effectively in employment situations.

The Veteran was afforded another VA examination in May 2015 relating to ear conditions.  The Veteran complained of daily dizziness/vertigo, ear pain and hearing loss.  The VA examiner noted that the Veteran's ear and peripheral vestibular conditions did not impact his ability to work.  

The Veteran was afforded another VA examination in May 2015 relating to his cold related injuries of the face and hands.  At the examination, the Veteran reported that he has decreased sensation in his fingertips.  The Veteran further reported he has cold sensitivity and pain in his right hand with numbness and tingling in the fingers.  The Veteran also reported he has numbness and cold sensitivity on his face, ears, lips and nose.  The May 2015 examiner determined the Veteran has otosclerosis which causes him to have vertigo more than once a week that last 1 to 24 hours.  

The May 2015 VA examiner was asked to discuss the impact of the Veteran's service-connected disabilities on his ability to perform physical and sedentary activities of employment.  The VA examiner opined that the Veteran's service-connected cold injury residuals, otosclerosis (natural progression of service-connected ear disease) and right hand strain limited the Veteran's ability to perform work in very cold environments, such as outdoors or freezer, and work that requires prolonged fine motor manual skills, such as tool work; however, he could perform other sedentary indoor jobs.  The May 2015 VA examiner did not discuss the impact the Veteran's hearing loss and tinnitus would have on his ability to perform sedentary activities of employment. 

In a sworn affidavit, signed October 2016, the Veteran stated that repetitive use of his dominant right hand for as little as ten minutes has caused his hand to become cramped and numb.  The Veteran further stated he is unable to type for an extended period of time and can only manage a few lines of text before his right hand becomes too painful to continue.  He additionally stated he would have to take breaks after short periods of time because he would lose feeling in his hand and finger tips and that he had been fired from a previous job because he couldn't use his right hand after using it repetitively for too many days in a row.  The Veteran stated that his vertigo affects his ability to concentrate on tasks or hear and understand directions and that he is unable to focus for any length of time.  The Veteran further stated his Vertigo causes him to become extremely nauseous at least once a week.  The Veteran stated that due to his hearing disabilities he is unable to hear anything amid background noise and constantly needs to ask people to repeat themselves.  The Veteran stated his right hand disability has limited his ability to write or type for an extended period of time.     

A January 2017 vocational assessment, authored by J.S., noted that she was asked to provide an opinion as to whether the combined service-connected disabilities prevented the Veteran from securing and following substantial gainful employment.  J.S stated she reviewed the Veteran's entire claims file and his sworn affidavit signed October 2016.  J.S summarized the Veteran's medical history of his service-connected disabilities and noted that the Veteran is a high school graduate with a two year certificate in business management.  J.S noted the Veteran's last period of substantial gainful employment was in 2004 and the he has no reported earnings since 2005.  J.S. opined "that it is at least as likely as not that the veteran is unable to secure and follow substantially gainful occupation because of his service-connected conditions."  As rationale, J.S. stated that the Veteran's service-connected disabilities would prevent the Veteran from attending work as expected by any employer in the general labor market.  Additionally, his disabilities would cause the Veteran to experience frequent and extended absences from work.  J.S. further opined that the Veteran's chronic pain and functional limitations in his right dominant finger would interfere with his ability to work in occupations requiring dexterity.    

In summary, the record shows that the Veteran has an occupational background as a cook, painter, machine operator, and produce clerk, positions that require extensive use of fine motor manual skills, such as tool work.  The Veteran has a high school education with some college.  According to the medical opinions of record, which are summarized above, the Veteran's service-connected disabilities limit his ability to work outdoors or in freezers and limit his fine motor skills.  The Veteran's service-connected hearing loss and tinnitus limit his ability to understand speech in areas with background noise.  A January 2017 vocational assessment states that the Veteran would have difficulty at any occupation that requires dexterity and that his disabilities would force him to miss work for extended periods of time.  

The medical evidence of record is clear in showing that the Veteran is limited in performing work due to his service-connected cold disabilities.  In addition, the Veteran's service connected finger disability limits the use of his right, dominant hand for fine motor skills and dexterity.  Fine motor functions of the hand are essential to successful performance at most, if not all, sedentary occupations.  Although the Veteran has past work experience as a cook, such employment requires good use of the hands.  The Veteran's limitations of the hand preclude him from such employment.  As such, the Board finds that the Veteran's education, occupational history, and overall disability picture render him not particularly suitable for sedentary work.  

Considering the Veteran's background, education, skills, and his work history, the Board finds that the Veteran's service-connected disabilities, in combination, affect him in such a way that he is unable to perform either sedentary or physical work.  The Board finds that the May 2015 VA examiner's opinion, combined with the April 2015 audiological examination, are probative on the matter at issue.  The limitations caused by the Veteran's service-connected disabilities, in combination prevent the Veteran from securing or following substantial gainful employment from May 22, 2015.

In light of the above, the Board concludes that the most probative evidence of record demonstrates that it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities from May 22, 2015.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU from May 22, 2015 is warranted.  


ORDER

Entitlement to a TDIU is granted from May 22, 2015.


REMAND

Prior to May 22, 2015, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a).  No service-connected disability was rated 40 percent or more, and the combined rating for the service-connected disabilities was less than 70 percent.  However, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16 (b), if it is determined that the veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  However, if it is determined that the veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, at a July 1998 hearing before a RO hearing officer, the Veteran stated his service-connected injuries caused him problems in gaining and maintaining employment.  An August 2007 brief, submitted by the Veteran's representative, stated that the Veteran is unable to gain and sustain meaningful employment.  

During an August 2008 VA skin examination, the Veteran complained of recurrent blisters on the lips and nose with tingling and burning.  He stated that the blisters occurred three or four times per year and only with cold exposure.  The Veteran complained that resultant scars were unsightly and that he took time off from work when they were bad.  He noted that he had lost jobs because he would not go to work when he had the blisters.  A February 2012 VA audiological examiner reported that the Veteran's hearing loss impacts ordinary conditions of daily life including the ability to work.  The May 2015 VA examiner reported that the Veteran's disabilities related to cold limit his ability to perform work in very cold environments but he can perform other sedentary indoor jobs.  In addition, in an October 2016 sworn affidavit the Veteran stated that he has not been able to work in any capacity since January 2004 due to his service-connected disabilities.

Based upon the above evidence, the Board concludes that the facts of his case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU prior to May 22, 2015.  Therefore, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director, Compensation Service, for consideration of whether a TDIU is warranted on an extraschedular basis prior to May 22, 2015.

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16 (b). 

2.  After completing the above development and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU prior to May 22, 2015.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


